Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on 6/13/2022.

The application has been amended as follows: 

Claim 25. (Examiner Amended) A leaf module of a multi-leaf collimator, comprising:
a leaf configured to shield a portion of radiation beams, the leaf being capable of moving between at least three positions;
a first drive mechanism configured to actuate a movement of the leaf;
a stop block configured to define the at least three positions of the leaf, wherein the leaf and the stop block include a notch or a protruding part, respectively, the notch is set on an edge of the leaf or an edge of the stop block, and the protruding part is configured to be operably coupled with the notch; and
a second drive mechanism configured to actuate the stop block to move to define the at least three positions.

Claim 26. (Examiner Amended) The leaf module of claim 25, wherein the leaf includes[[ a]] the notch set on[[ an]] the edge of the leaf, and the stop block includes[[ a]] the protruding part, the protruding part being configured to be operably coupled with the notch of the leaf.

Claim 29. (Examiner Amended) The leaf module of claim 25, wherein the stop block includes[[ a]] the notch set on[[ an]] the edge of the stop block, and the leaf includes[[ a]] the protruding part, the protruding part being configured to be operably coupled with the notch of the stop block.

Claim 37. (Examiner Amended) A system for controlling a multi-leaf collimator, comprising:
at least one storage device including a set of instructions for controlling a movement of at least one leaf of the multi-leaf collimator;
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to:
cause the at least one leaf of the multi-leaf collimator to move between at least two positions, wherein to cause a leaf of the at least one leaf to move to a first target position of the at least two positions, the system is caused to
actuate, by a second drive mechanism, a stop block of the multi-leaf collimator to move to a first reference position corresponding to the first target position when radiation beams are on; and
actuate, by a first drive mechanism, the leaf to move to the first target position when the radiation beams are off, wherein the leaf and the stop block include a notch or a protruding part, respectively, the notch is set on an edge of the leaf or an edge of the stop block, and the protruding part is configured to be operably coupled with the notch.


Claim 42. (Examiner Amended) A radiation system, comprising:
a radiation source; and
a multi-leaf collimator, comprising:
a plurality of pairs of leaves configured to shield radiation beams emitted from the radiation source; and
a driving assembly, comprising: 
a driving sub-assembly configured to drive each leaf of the plurality of pairs of leaves to translate completely and substantially instantly from a first operative position to a second operative position during the radiation beams are off; and
a position holding sub-assembly configured to maintain the each leaf in the first operative position or the second operative position during the radiation beams are on, wherein, for the each leaf,
the position holding sub-assembly includes a stop block configured to define the first operative position or the second operative position of the leaf, and
the leaf and the stop block include a notch or a protruding part, respectively, the notch being set on an edge of the leaf or an edge of the stop block, and the protruding part being configured to be operably coupled with the notch.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: When compared to the closest available prior art, Terwilliger US 20070164239 A1, the present applicant displays unique characteristics that can not be anticipated or obviated without relying on improper claim interpretation or improper hindsight reasoning. The protrusion feature from the leaf or block allows the leaf to be moved quickly and precisely to new locations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881